 SHEET METAL WORKERS LOCAL 85 (SUBURBAN SHEET' METAL)523Local Union No 85, affiliated with the Sheet MetalWorkers International Association, AFL-CIO(Suburban. Sheet Metal Co. Inc.) and LeeMcFarland, Jr. Case 10-CB-430514 December 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn ,13 August 1984 Administrative Law JudgeWilliam N. Cates issued the attached decision. TheRespondent filed exceptions -and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three=member panel.The Board has considered the, decision and therecord in light bf the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Local Union No. 85, affiliated with theSheet Metal Workers International Association,AFL-CIO, Atlanta, Georgia, its officers, agents,and representatives, shall take the action set forthin the Order as modified.1. Insert the following as paragraph 1(a) and re-letter the subsequent paragraph."(a) Restraining or coercing Suburban SheetMetal Co., Inc., in the selection and retention of itsrepresentative for the purpose of collective bar-gaining or the adjustment of, grievances by prefer-ring charges, fining, suspending from- membership,or attempting otherwise to cause the removal ofsuch representative from performing supervisory,executive, or managerial functions for said employ-er."•2. Substitute the attached notice for that of theadministrative law judge.The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw Judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 We shall modify par 1(a).of the recommended the order to conformwith the standard language used in cases of this sortAPPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn A'gency of the United States Government,To all members of Local Union No. 85, affiliatedWith the Sheet Metal Workers International Asso-ciation, AFL-CIO.The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT restrain or coerce Suburban SheetMetal Co., Inc., in the selection and retention of itsrepresentative for the purposes of collective bar-gaining or the adjustment of grievances by prefer-ring charges, fining, suspending from membership,or attempting otherwise to cause the removal ofsuch representative from pert'orming supervisory,executive, or managerial functions for said employ-er.WE WILL NOT engage in any like or related con-duct constituting such restraint and coercion.WE WILL rescind the fine - levied against LeeMcFarland Jr., and expunge from our records allreferences to the charges against him and the impo-sition of said fine.WE WILL restore Lee McFarland Jr., upon histendering regular membership dues, to a member ingood standing with all attendant rights as neces-sary.WE WILL notify Lee McFarland Jr., in writing,that the fine -has been rescinded, that all records ofthe charge and fine have been expunged, and thathe will be restored to a member in good standingwith all attendant rights as necessary.LOCAL UNION No. 85, AFFILIATEDWITH THE SHEET -METAL WORKERSINTERNATIONAL ASSOCIATION, AFL-CIODECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Thiscase was tried before me on June 5, 1984'. The originalcharge in the instant case was filed on March 23, 1984,by Lee McFarland Jr.; an individual (McFarland).Thereafter, on April 18, -1984, .McFarland amended thecharge he filed against Local Union No 85, affiliatedwith the Sheet Metal Workers International Association,AFL-CIO (Respondent), and a complaint and an amend-ed complaint issued on May 1 and May 8, 1984, respec-tively, by the General Counsel of the National LaborRelations Board (Board) alleging violations of the Na-273 NLRB No. 82 524DECISIONS OF NATIONAL LABOR •RELATIONS BOARDtonal Labor Relations Act (the Act). In substance, theamended complaint alleges that Respondent, by disciplin-ing McFarland, an alleged supervisor employed by Sub-urban Sheet Metal Co., Inc. (Suburban) has restrainedand coerced and is restraining and coercing Suburban, anemployer, in the selection of its representatives for thepurposes of collective bargaining or- the adjustment ofgrievances in violation of Section 8(b)(1)(B) of the Act.Respondent's answer denies the commission of the unfairlabor practices.•On the entire record, including my observation of thedemeanor of the witnesses and after due consideration ofbriefs filed by the General Counsel and counsel for Re-spondent, I make the followingFINDINGS OF FACT -I. THE BUSINESS OF THE EMPLOYER INVOLVEDSuburban, a Georgia corporation, with an office andplace of business located at Austell, Georgia, is engagedin the fabrication and installation of sheet metal pipesand duct work. During the 12 months preceding the issu-ance of the complaint herein, Suburban purchased andreceived at its Georgia place of business goods valued inexcess of $50,000 from suppliers located in the State ofGeorgia, who in turn purchased the goods and suppliesdirectly from manufacturers outside the State of Georgia.The amended complaint alleges, Respondent admits, andI find that Suburban is an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the ActII. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat Respondent is now, and at. all times material hereinhas been, a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The IssuesThis case presents certain issues which have been thor-oughly litigated. The issues generally summarized are asfollows:1.Whether at all times material herein McFarland wasa supervisor within the meaning of Section 2(11) of theAct and an employer representative within the meaningof Section 8(b)(1)(B) of the Act.2.Whether Respondent restrained and coerced Subur-ban in the selection of its supervisor and employer repre-sentative by requiring McFarland to plead on chargesfiled against him by an agent of Respondent and byfining McFarland and suspending him from membershipin Respondent because he performed supervisory- dutiesfor a nonsignatory employer.3.Whether Respondent's lack of knowledge of McFar-land's supervisory status constitutes a lawful defense toits actions.B. Chronology of Events.-The following 'facts are either established beyOhd ques-tion, admitted, undisputed, or not contradicted. McFar-land commenced work for Suburban as a field foremanin approximately mid-July_ 1983.1 He worked at variousjobsites in Georgia where Suburban was the subcontrac-tor installing sheet metal pipes and duct work. Suburbanemploys roughly 80 employees. Prior to McFarland'ssuspension from membership in Respondent, he had beena member of Respondent for approximately '9 years.On September 14, 1983, McFarland telephoned Re-spondent regarding the employment situation in the localarea.2 McFarland spoke with Respondent BusinessAgent Mike Cannon. Cannon asked McFarland if he wasmaking a lot of money for himself and for Suburban.Cannon told McFarland he was in a position to help Re-spondent and stated, "[T]he [Respondent] was going totry and organize Suburban Sheet Metal again, andasked . . . if [he] could help." McFarland told Cannonhe could not help Respondent because he felt an obliga-tion to the president of Suburban. McFarland then askedCannon - if Respondent was going to bring chargesagainst him. Cannon told McFarland he did not knowbut that Business Representative Hankins had observedhim working for Suburban on September 7, 1983.3, In a letter dated September 21, 1983, Business Repre-sentative Hankins notified McFarland that he wascharged with violating certain provisions of the constitu-tion and ritual of Respondent Hankins' .letter to McFar-land stated:You are hereby charged by the undersigned withviolation of the Constitution and Ritual of the SheetMetal Workers International Association, Article17, Section 1(b) 1(e) and 1(m) which states as fol-lows.Article 17, Section 1(b)•Refusal or failure to perform any duty or Obli-gation imposed by this Constitution the policiesof this Association, the valid decision of any offi-cer or officers- thereof or the valid decision of theGeneral Executive Counsel or Convention or thevalid rules and regulations of any local union orcounsel.-Article 17, Section 1(e)Violating the established union collective bar-gaining agreements and rules and regulations of' McFarland's authority and duties are discussed elsewhere in this de-cision inasmuch as an issue exists regarding whether he, at material timesherein, was a supervisor within the meaning of Sec 2(11) of the Act2 It appears Respondent had been unsuccessful in obtaining employ-ment for 'McFarland It likewise appears that McFarland had ceasedworking as a field foreman for one area contractor, Metro Sheet Metal,after being told by Respondent Business Representative Ronnie Hankinsthat he could not work for Metro because Metro was a nonunion con-tractor and that if he continued to work for the nonunion contractor hewould press charges against him3 It is admitted that at all times material herein Cannon and Hankinswere agents of Respondent within the meaning of the Act SHEET 'METAL WORKERS LOCAL 85 (SUBURBAN 'SHEET METAL)525any local union relating to'rates of pay, rules andworking conditiOns."Article 17, Section .1(m),Engaging in any conduct which is detrimentalto - the best- interests of this Association, or_ anysubordinate unit thereof or which will bring saidunions into disrepute., I. observed yo,u, working on the second, floor 'atPerimeter 400 on Wednesday, the 7th of September,1983. The contractor doing the duct work on thisproject is Suburban Sheet Metal, a nonsignatorycontractor with Sheet Metal Workers InternationalAssociation and Local 85 [G C. Exh. 2]'McFarland was nOtified in writing on-or about No-vember 2; 1983, that a trial'on the charges against himwould be held on December 6, 1983 (G.C. ,Exh., 3). 'Atrial on the diaries Was held as 'scheduled. Respondenttrial cOmmittee found 'McFarland guilty- and, levied a$7500 fine against hini. Thereafter; Respondent's Mem-bership approved the trial committee'g 'findings, and onDecember 30, 1983, McFarland -was so 'notified in' writ-ing (G.0 Exh. 4): McFarland has never -.paid the finelevied against him. On or about April 4--1984, McFar-land was notified in writing that he had been 'suspendedfrom membership in' Respondent TofnOnpayment of dues(G.C. Exh. 5).4Respondent did not at any time notify 'Subtirban of thecharges involving McFarland. Respondent never at anytime took any 'action against Suburban in .siipPoOrt of itscharges or actions against McFarland There nO Col-lective-bar:gaining relationship between Resriondent -andSuburban.' ,• -C. McFarland Superi,igory Status1. The factsRegiondent called no witnesses of its own:on the issueof McFarland's supervisory 'status. All eviden†e. in therecord relating to the supervisory status of-McFarland iscontained in the testimony 'given by Suburban PresidentJames Harris and McFarland. Respondent contends nocredence should be given' to McFarland's -testimony onthe supervisOry' issue because he has a pecuniary interestin whether or not he is found to be a statutory supervi-sor. Respondent also' contends MCFarland and'- Harrisgave incOnsistent testimony regarding McFarland's au-thority and duties: While there were some inconsistenbiesin their testimony, my findings and -conclusions I on thesupervisory issue' viould be the 'same if. Fconsideredeither Harris' or McFarland's testimony standing alone.Therefore, I find it unnecessary to. 'dwell on any incon-sistencies that may exist between their testimony regard:ing McFarland's supervisory authority.-Eshall, however,consider McFarland's testimony with respect to -his an-thority and duties because I am persuaded his testimony4 'Respondent's constitution and ritual precludes the receipt of member-ship dues' from any 'member' until all fines owed to Resn'ondent by' thatmember are paid in full (R Exh 1)was based on more firsthand knowledge of what hisexact authority and duties were than was Harris'.6'McFarland stated he was responsible for seeing thatthe sheet metal work on any particular project that Sub-urban was working on was installed correctly and in as'ale manner. In accomplishing that task McFarlandstated he assigned employees to whatever work he feltneeded to be done at the time. McFarland stated heserved as Suburban's liaison with the general contractoron any project he was on and that he also served as Su-burban's liaison with other subcontractors at the variousprojects he Worked on.McFarland testified he' hired employee William Ervin..to work for Suhurbaii. McFarland stated he did not con-sult with anyone in 'management at Suburban prior tohiring Ervin.6 McFarland testified he hired Ervin be-Cause he was increasing the size of his work crew.McFarland testified he discharged employees JerryMcDaniels and Herman Dean. McFarland stated he haddifficulty with McDaniels because he came to work lateand on certain occasions did not show up for work at all.McFarland stated • he diseussed McDaniels' attendanceproblems with Superintendent Mallory and Mallory toldhim to cOunsel McDaniels and then use his own judg-inent on, whether to 'fire him or not. According toMcFarland, McDaniels' attendance did not improve andhe discharged him. McFarland testified he terminatedemployee Dean because of Dean's inability to performsheet metal work McFarland stated he did not speakwith anyone in management at Suburban about Deanbefore he terminated him.McFarland testified he recommended that employeesKevin Jones and Bill Barnett be given pay raises. Boththereafter were granted wage increases. McFarland testi-fied he granted time off to employees Dennis Barnettand Kevin Jones without consulting with anyone.McFarland testified he performs no hands-on work andthat he is paid a higher, wage rate than the rank-and-fileemployees who work with' him.2 Analysis and conclusionSection 2(11) of the Act reads as follows:The term "supervisor" means any individual havingauthority, in the interest of the employer, to hire,transfer, suspad; lay Off, recall, promote, discharge,assign, reward, or discipline other employees, or re-s'pongibly to direct them, or to adjust their griev-ances, or effectively to recommend such action, if inconneCti‡n with the foregoing the exercise of suchauthority 'is 'not Of • a merely routine or clericalnature, but requires the use of independent judg-ment: -5 McFarland 'testified in a straightforward and detailed manner and heresponded to questions in a sincere and believable manner without hesita-tion I credit McFarland's testimony as it relates to his authority and Jobduties'6 McFarland testified that Superintendent Mallory gave him W-2-forms to keep in his toolbox and told him, "if you hire someone, havethem fill out these W-2 forms and notify us as soon as possible" 526DECISIONS OF NATIONAL LABOR RELATIONS ,BOARDIt is clear from the statute as well as case-law-that pos-session of any one of the powers enumerated is sufficientto confer supervisory status. See, e.g., NLRB v. ,EdwardG. Budd Mfg. Co., 169 F.2d 571 at 576 (6th- Cir. 1948),cert. denied sub nom. Foremans Assn. v. Edward G. BuddMfg. Co., 355 U S. 908 (1949)., Also actual existence ofsupervisory- authority rather than its exercise is determi-native. See, e.g., Eastern Greyhound Lines v. NLRB, 337F.2d 84- at 88 (6th Cir. 1964).In the instant case it is clear from the facts outlinedabove that McFarland had and exercised a nimber Of thezpowers set forth in Section 2(10' of the Act. lt. is notnecessary to repeat the facts relating- to all the powersexercised by McFarland; however, (I specifiCally, nOtethat he had and eiercised, with independent judgnient theauthority to hire and discharge employees Accordingly,I find McFarland was a 'Section 2(11) .supeivisor at alltimes material to the instant case.D. McFarland's Status as an Employer RepresentativeWithin the Purview of Seetion-8(b)(1)(B).of the ActIt is an established Board principle commonly referredto . as the "reservoir, doctrine7, that .all persons who arefound to be supervisors within the _meaning of Section2(11) of the Act are also employer representatives withinthe intent of Section 8(b)(1)(B) of. the Act. See, -e.g.,Sheet Metal Workers Local 141 (Glen way Investments), 270NLRB 1350 (1984), and Teamsters Local 296 (Northwest -Publications), 263 NLRB 778, 779 fn. 6 (1982). .•In the instant case it is not necessary to rely solely onthe reservoir doctrine referred to above inasmuch as therecord provides an evidentiary basis for finding McFar-land to be an employer representative for the adjustmentof grievances. Both McFarland arid Harps testifiedMcFarland was authorized to resolve 'employee disputesor problems.-Accordingly, I find that McFarland, at all times mate-rial herein, was a representative of Suburban within themeaning of Section 8(b)(1)(B) of the Act. ;E. The Alleged Unlawful Restraint and CoercionIn agreement with the General Counsel, I find Re-spondent restrained and coerced Suburban in the Selec-tion and retention of its representative for the purposesof collective bargaining and the adjustment of grievancesin violation of Section 8(b)(1)(B) of the Act7 Respond-ent required McFarland to plead on charges, imposed afine on him, and susfiended his Membership in Respond-ent because he worked as a statutory supervisor for anemployer which did not have a contract with Respond-ent.8 McFarland only performed customary, supervisory7 Sec 8(b)(1)(8) states "It shall be an unfair labor practice for,a labororganization or its agents to restrain or coerce . . an emilloyer in theselection of his representatives for the purposes of collective bargainingor the adjustment of grievances"8 It is recognized that McFarland's membership in Respondent was ac-tually suspended because of a failure to pay dues, however, Respondentwould not accept McFarland's dues because he had not paid the finelevied against him I consider the suspension to be an inseparable part ofthe action Respondent 'took against McFarland because he worked as astatutory supervisor for Suburbanduties for Suburban. Therefore, for -McFarland ,to havehonored Respondent's request_ not 'to work for, a honsig-natory contractor he would have had to quit his job withSuburban-and in doing so Suburban would have been de-prived of the services of its selected representative forthe purposes of collective bargaining or the adjustmentof grievances. It is clear and I find that the ,actions ofRespondent-violated Section 8(b)(1)(B) of the Act. Elec-trical Workers IBEW Local , 73 (Chewelah_ Contractors),231 NLRB '809 (1977), enf. denied 621 F,2d 1035 (9thCir. 1980).9."-•Lai* of KnOwled ge-bij Respondent ofMcFarland's Supervisory Status- -I have considered and reject. Respondent's contentionthat "its lack ,of knowledge of :McFarland's supervisorystatus serves as, defense to any unfair_ labor practicefinding -in the instant case There _is nothing in the :lan-guage of Section 8(b)(1)(B) of.the Act That - suggestsscienter, , is an_ element of that unfair labor practice. Car-penters. Wisconsin River. Valley Council•(Skippy Enter-prises), 211 NLRB 222 at 227 (1974), As noted by-Ad-ministrative Law Judge Leff. with Board :approval inCarpenters Wisconsin River ,Valley ,Council, supra, a re-spondent's good faith is not involved because the test ofrestraint and coercion under Section 8(b)(1)(B) of theAct does not- turn on a union motivemotive but on whetherthe conduct engaged in reasonably tends to restrain orcoerce employers within the meaning. of that ,Section- ofthe Act.-, .Accordingly, on_ all of the evidence and for the rea-sons I have stated, I conclude and find Respondent en-,gaged in . unfair labor practices within the, meaning ofSection 8(b)(1)(3)` of the Act when it -required McFar-land to plead on charges, fined him $7500, and suspendedhim from membership in the Respondent.CONCLUSIONS, OF LAW1. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.- 2. Suburban is,. an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.,3. -McFarland is, and has been . at all times materialherein, a supervisor within the meaning of Section 2(11)of the Act selected by Suburban for the purpose, amongothers, of the adjustment of gneyances within the_mean-ing of Section 8(b)(1)(B) of the†Act.4. By requiring McFarland to plead on,charges, fininghim.$7,500,,and suspending him from membership in Re:-spondent :Respondent .restrained and coerced Suburbanin the selection and retention of its representatives forthe purposes of collective bargaining and the adjustmentof grievances, and thereby has engaged in and is engag-9 'The court of appeals denied enforcement of ttie• Board's order inChewelah, supra, because there was no evidence ,the in that casesought to represent that employer's employees .The Instant case is distin-guishable in that Respondent, through its agent Cannon, sought to haveMcFarland assist Respondent in an attempt to organize, Suburban's em-ployees Cannon's comments to McFarland demonstrate, Respondent in-tended to organize Suburban's employees if it could have obtained, theassistance of McFarland SHEET-METAL WORKERS LOCAL 85 (SUBURBAN SHEET METAL)527ing in unfair labor practices within the meaning of Sec-tion 8(b)(1)(B) of the Act. -5. The aforesaid ,unfair labor, practices are .unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.have found that Respondent required McFarland toplead on chargs, 'fined him- $7500, and suspended himfrom membership in Respondent. I have found such ac-tions of Respondent to, violate the Act. Accordingly, Ishall recommend, that the, ,fine be rescinded and thatMcFarland, upon tendering regular membership dues, berestored to a member ,in good standing in Respondentwith all attendant rights, and that Respondent notify himin writing that the above action has been taken. I alsorecommend that Respondent post the attached noticemarked- "Appendix"On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edio_ ORDERThe Respondent, Local Union No. 85, affiliated withthe Sheet Metal Workers International Association,AFL-C/O, Atlanta, Georgia, its officers, agents, and rep-resentatives, shall1. Cease and desist from(a) Restraining and coercing Suburban in the selectionof its representatives for the purposes of collective bar-gaining or ,the adjustment of grievances by charging,If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 10248 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesfining, suspending from membership, or otherwise disci-plining McFarland or any other representative of Subur-ban when Respondent is engaged in a labor dispute withthat Employer.'(b) Engaging in any like or related conduct constitut-ing such restraint or coercion.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act.(a)Rescind and expunge from its records the fine andmembership, suspension imposed on McFarland becauseof his employment by Suburban.,(b)Restore McFarland, on his tendering regular mem-bership dues, to a member in good standing in Respond-ent with all attendant rights as necessary.(c)Notify McFarland in writing that the fine has beenrescinded, that records of the charges and fine againsthim have been expunged, and that he will be restored toa member in good standing with all attendant rights asnecessary on his tendering regular membership dues.(d)Post at its business office and meeting hall copiesof the attached notice marked "Appendix." Copies ofthe notice, on forms provided by the Regional Directorfor Region 10, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(e)Furnish the Regional Director signed copies of thenotice for posting by Suburban, if Suburban is willing,where notices to employees are customarily posted.(4 Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"